DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The Response to Election/Restriction filed 03/11/2021 has been received and considered.
Applicant cancels claims 24-29 without prejudice or disclaimer. Claims 3, 5-11, 13, 15, 17, 19, 21, 23, and 32-35 are withdrawn from further consideration by Applicant. Claims 2, 4, 12, 14, 16, 18, 20, 22, 30, and 31 are elected without traverse by Applicant as readable on the elected invention (invention II/Example VIII). Claims 4, 14, 18, 22, 30, and 31 are withdrawn from further consideration by the Examiner, because they are not readable on the elected invention (see Response to Arguments below). Claims 1 (generic), 2, 12, 16, and 20 are thus presented for examination.
The application, filed 07/27/2018, is a continuation of 15650165, filed 07/14/2017, now U.S. Patent 10621289, which is a division of 14279585, filed 05/16/2014, now U.S. Patent 9715563, which is a division of 13874948, filed 05/01/2013, now U.S. Patent 8775133, which is a division of 12760850, filed 04/15/2010, now U.S. Patent 8457930, which claims priority from provisional application 61169572, filed 04/15/2009.
Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claim 1 recites "geometrically match". The specification is mute about any "geometrically match” or “geometric match". However, the specification reads: "final design of the implant is created digitally using CAD solid modeling to precisely match the factors determined above, 

Information Disclosure Statement 
The information disclosure statement filed 08/24/2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. NPL "41. METZ, ET AL., Hueftgelenke in 3D, F & M Feinwerktechnik Mikrotechnik Messtechnik, Hanser, Munchen, DE, vol. 103, no. 10, 1995, 4 pages", which was submitted in application 15650165, is not in the English language.
The information disclosure statement filed 08/24/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Applicant did not submit a copy of "40. MEHTA, Advances in Biomedical Engineering at Ohio University: 3D Modeling and Analysis of Bones and Biomolecular Modeling, Annals of Biomedical Engineering, Blackwell Science, Inc., vol. 23, no. 1, 1995, 3 pages" and/or "44. Elishakoff, I. and Ren, Y., Finite Element Methods for Structures With Large Stochastic Variations, 2003, pp. 9-12".

Specification
The disclosure is objected to because page 1, lines 4-5 contain application cross–references in need of updated information: "U.S. Patent Application Serial No. 15/650,165". Applicant is required to update such information.

Claim Objections 
Claim 2, line(s) 1 refer to the term “the personalized implant”, it would be better as “the personalized orthopedic implant” to avoid any possible antecedent issues. Antecedent calls for “the personalized orthopedic implant” (claim 1, line 1) and not “the orthopedic implant ".
As to claims 2, 12, 16, and 20, they are objected for the same deficiency. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter description of “such fixation includes the promotion of osseointegration through calculated porosity” in the specification is non–existing. The specification reads "Plan Device Fixation, 3.4… an engineer decides how the device will be attached to the bone (e.g., the degree of press fit) based on quality of preserved bone, patient profile variables and case-based reasoning intelligence. The regions that will adhere to bone, when desirable, may be formed of cpTi to enhance bone attachment, and/or 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
s 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zachary B. Suttin, (Suttin hereinafter), U.S. Patent 8206153 taken in view of Mohamed Rashwan Mahfouz, (Mahfouz hereinafter), U.S. Patent 8831302.
As to claim 1, Suttin discloses a personalized orthopedic (see "implant to use in the patient" in col. 2, lines 50-52) implant, comprising: an orthopedic (see "methods may be utilized on… orthopedic implants" in col. 8, lines 4-6) implant designed (see "implant to use in the patient is designed based upon results from… FEA simulation" in col. 2, lines 50-52)… to geometrically match with a bone defect (see "Factors that may influence initial implant stability, and that can be accounted for in the FEA simulation, include implant geometry, such as the thread design and implant size type, and osteotomy properties, such as osteotomy geometry, whether the osteotomy has a counter sink, and whether the osteotomy is tapped" in col. 4, line 65 col. 5, line 3) at a point of implantation into a body of a human (see "point of implantation" as "desired locations for implants", "by analyzing the patient's particular anatomical structure, the practitioner determines desired locations for implants" in col. 4, lines 9-11) or animal subject; and wherein the design was created (see "implant to use in the patient is designed based upon results from… FEA simulation" in col. 2, lines 50-52) through the use of 3D medical imaging data acquired from a body of the subject prior to implantation (see "medical imaging data" as "CT scan", "A 3D CAD model of the region of the patient's body is created utilizing data generated by the CT scan. Properties of the region of the patient's body are determined based upon data generated by the CT scan... The method selects the implant to be placed into the patient. An FEA simulation is performed of the selected implant being installed in the region of the patient's body with the 3D CAD model. The method confirms the implant chosen by the act of selecting is clinically appropriate based upon the results of the FEA simulation of the 3D CAD model" in col. 3, lines 5-17), and through medical history or testing (see "testing" via "test fixture", "an actual implant is placed into the calibration sample. The implant is placed into the calibration sample using a test fixture that measures data during 
While Suttin discloses implant designed, Suttin fails to disclose implant manufactured.
Mahfouz discloses implant manufactured (see “CAD… models may be generated for the new or modified implants and sent directly to rapid prototype manufacturing equipment” in col. 9, lines 43-46).
Suttin and Mahfouz are analogous art because they are related to implants design.
Therefore, it would have been obvious to one of ordinary skill in this art at the time of invention by applicant to use Mahfouz with Suttin, because Mahfouz points out that "The user… evaluates the automatic component placement using virtual resection" (see col. 14, lines 14-16), and as a result, Mahfouz reports that "virtual resection provides the ability to perform implant sizing, placement, and visualization on selected bone sets. Users may select particular implants and implant families on which to perform these functions. Users may select from predefined or user-defined surgical techniques for placing the implant components and users may define new surgical techniques for placement… based on landmarks and axes. Users may visualize resections, full intact bones, and/or implants placed on resected bones… users may be provided with three 2D orthogonal views and one 3D view for visualization and implant manipulation. Users may modify implant size, family, and manufacturer information. Visualizations may include axes and landmarks overlaid on bones… A surgeon may… perform virtual templating, implant placement, virtual resection, and implant manipulation, thereby producing quantitative results" (see col. 14, lines 25-44).
wherein the point of implantation comprises bone that was resected prior to implantation (see "user may visualize… an implant placed on resected bone" in col. 5, lines 28-30). 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suttin taken in view of Mahfouz as applied to claim 2 above, and further in view of Anthony James, (James hereinafter), U.S. Pre–Grant publication 20060195198.
As to claim 12, Suttin discloses the implant was designed… in a manner calculated to distribute mechanical stresses and strains on the interface between the implant and the bone of the subject (see "FEA simulation… to analyze the stress and strain generated as the implant is placed in to the osteotomy… to evaluate the stress and strain at the interface of the bone and the implant, as well as the stress and strain within the patient's bone" in col. 5, lines 11-15), to reduce the likelihood of fatigue damage to the implant or the interfacing bone structure (see reducing damage to bone cells near the implant, "FEA simulation of the implant placement analyzes the torque necessary to seat the implant into the bone. Based on the bone type present in the area around the implant site, as well as the characteristics of the implant and characteristic of the osteotomy, the amount of torque required to drive the implant into the bone is determined using the FEA simulation. After the simulation has determined the torque required to seat the implant within the bone, initial implant stability is analyzed. Knowing the amount of torque required to seat the implant is important, as using more torque than required to obtain a needed level of initial implant stability can generate more friction between the implant and the bone, which generates heat that can damage bone cells near the implant" in col. 4, lines 46-58), and to maximize the lifecycle of the implant in the subject's body (see "FEA simulation may allow… properties to be optimized. For example, initial implant stability may be optimized, such that the selected implant allows immediate loading in a manner that will be less likely to cause the implant to come loose prior to osseointegration" in col. 5, lines 50-55), such calculation is performed using finite element analysis and 3D whole-body simulation (see "FEA simulation allows a practitioner to evaluate many factors of a selected implant in a 3D virtual environment, prior to performing any surgical procedures on a patient" in col. 5, lines 19-26), said finite element analysis is based upon the anatomy, composition (see "Once the type, or types, of bone that implants will be placed in is determined, material properties for the bone may be assigned to the 3D CAD model" in col. 4, lines 1-4), and density at the point of implantation of bone or of soft tissue (see "anatomy" in patient's CT scan and "density" as bone being harder than another bone type, "a CT scan is performed on a patient… the CT scan allows a practitioner to determine that Type I bone is present, a bone type that has almost all cortical bone tissue… Type II, Type III, or Type IV bone… various bone types have properties associated therewith, such as Type I bone being harder than Type IV bone. An implant being placed in Type I bone requires additional torque to seat the implant than an implant being placed in Type IV bone" in col. 3, lines 45-63; "properties of the patient's bone are determined from the CT scan, such as bone type, or bone density" in col. 6, lines 54-55)… and such 3D whole-body simulation simulates the implantation procedure as such would be performed by surgeons (see "practitioner may select an implant, virtually place the implant into the 3D model of the patient's bone, and perform an FEA simulation on the implant and the bone as the implant is being placed into the 3D model of the patient's bone" in col. 5, lines 19-26)... 
Mahfouz discloses implant manufactured (see “CAD… models may be generated for the new or modified implants and sent directly to rapid prototype manufacturing equipment” in col. 9, lines 43-46).
While Suttin and Mahfouz disclose said finite element analysis is based upon the anatomy, composition and density at the point of implantation of bone or of soft tissue; Suttin and Mahfouz fail to disclose said finite element analysis is based… upon any of the subject's age, lifestyle choices, lifestyle functions, and frequencies and levels of physical activities… and 
James discloses said finite element analysis is based… upon any of the subject's age, lifestyle choices, lifestyle functions, and frequencies and levels of physical activities (see "[0019]… system allows a surgeon… input information about a patient's fracture and the plate, or other device being considered. The surgeon… may also input information about the particular patient, such as age, weight, height, etc., and/or information about the expected loads or stresses to which the bone may be subjected. Using the inputted information elements, the system performs one or more of a variety of mechanical and biomechanical analysis and returns information to the surgeon or other user that may be used to optimize or otherwise enhance patient treatment")… and simulates any of the subject's lifestyle choices, lifestyle functions, and frequencies and levels of physical activities (see "[0021]… computer simulation may utilize a finite element analysis of the bone/plate construct that shows the surgeon how to optimize the construct for the appropriate stiffness and stress")… 
Suttin, Mahfouz, and James are analogous art because they are related to implants design.
Therefore, it would have been obvious to one of ordinary skill in this art at the time of invention by applicant to utilize James with Suttin and Mahfouz, because James discloses "[0008]… using finite element analysis for simulating performance of the structure comprising the bone plate, bone, and… configuration of the fixation and compression screws", and as a result, James reports that "[0031] FIG. 4 illustrates a computer interface 66 for selecting analysis of stress distribution 68, stability 70, and/or optimization 72. This interface 66 allows a user to specify… analysis outputs… The stress distribution output selection 68 provides an analysis that simulates and illustrates the stress distribution for the particular bone/instrument construct when a given input load 74 is applied. Such stresses can be imposed statically and/or dynamically, including over repeated cycles to predict failure of the plate and screw combination .

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suttin taken in view of Mahfouz in view of James as applied to claim 12 above, and further in view of Amit Bandyopadhyay, (Bandyopadhyay hereinafter), U.S. Patent 9327056 (see IDS dated 08/24/2018).
As to claim 16, while Suttin, Mahfouz, and James disclose implant was designed and manufactured; Suttin, Mahfouz, and James fail to disclose in a manner such that fixation of the implant is adapted to the subject's anatomical specifications and to the quality of the native bone surrounding the bone defect; and such fixation includes the promotion of osseointegration through calculated porosity.
Bandyopadhyay discloses in a manner such that fixation of the implant is adapted to the subject's anatomical specifications and to the quality of the native bone surrounding the bone defect; and such fixation includes the promotion of osseointegration through calculated porosity (see "native bone" as "natural bone", "Use of 
Suttin, Mahfouz, James, and Bandyopadhyay are analogous art because they are related to implants design.
Therefore, it would have been obvious to one of ordinary skill in this art at the time of invention by applicant to use Bandyopadhyay with Suttin, Mahfouz, and James, because Bandyopadhyay does "provide… load-bearing implants with reduced effective stiffness and density that can facilitate reduced 'stress shielding' during in vivo applications… implants are designed to comprise porosity, and are fabricated using a rapid prototyping technique… aspects provide smart designs and advanced manufacturing… in producing hollow implants with reduced effective stiffness and effective density" (see col. 4, lines 33-40), and as a result, Bandyopadhyay reports "CONCLUSIONS… by using proposed… design concepts coupled with solid freeform fabrication… metallic implants with three dimensionally interconnected porosities down to 70 vol % can be successfully fabricated. It is shown that the porosities and mechanical properties of laser processed CP Ti structures with interconnected porosity and/or novel internal architecture can be tailored by changing the LENS™ process parameters" (see col. 25, lines 25-34).

20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suttin taken in view of Mahfouz as applied to claim 2 above, and further in view of Bandyopadhyay.
As to claim 20, while Suttin and Mahfouz disclose implant was designed and manufactured, Suttin and Mahfouz fail to disclose in a manner such that fixation of the implant is adapted to the subject's anatomical specifications and to the quality of the native bone surrounding the bone defect; and such fixation includes the promotion of osseointegration through calculated porosity.
Bandyopadhyay discloses in a manner such that fixation of the implant is adapted to the subject's anatomical specifications and to the quality of the native bone surrounding the bone defect; and such fixation includes the promotion of osseointegration through calculated porosity (see "native bone" as "natural bone", "Use of porous materials in implants can reduce the stiffness mismatches and achieve stable long-term fixation due to full bone ingrowth. The rough surface morphology of porous implant promotes bone ingrowth into the pores and provides not only anchorage for biological fixation but also a system which enables stresses to be transferred from the implant to the bone (12) leading to long-term stability (13, 14). To achieve tissue ingrowth and to attain better mechanical interlock between implants and bone, metallic implants formed with porous surface coatings have been developed. Also, mechanical properties of porous materials can be altered and optimized by controlling porosity, pore size and shape as well as pore distribution to suit the natural bone" in col. 19, lines 1-14). 
Suttin, Mahfouz, and Bandyopadhyay are analogous art because they are related to implants design.
Therefore, it would have been obvious to one of ordinary skill in this art at the time of invention by applicant to use Bandyopadhyay with Suttin and Mahfouz, because Bandyopadhyay does "provide… load-bearing implants with reduced effective stiffness and density that can facilitate reduced 'stress shielding' during in vivo applications… implants are .

Response to Arguments
Regarding the Election/Restrictions Applicant argues, (see page 9):
"… Claims 1-35 have been subject to a Restriction Requirement... to one of the following inventions/species: 
I. Example VII, drawn to Patient Qualification and Characterization (see page 41, first paragraph to page 42, second paragraph). 
II. Example VIII, drawn to Design Patient-Specific Device (see page 42, 3rd paragraph to page 48, 2nd paragraph). 
III. Example X, drawn to Produce Device Components (see page 50, 1st paragraph to page 53, next to last paragraph). 
Claim 1 is indicated as generic. 
In response, without any acquiescence, Applicant hereby elects the second species/invention (Species II/Example VIII) directed to the Design Patient-Specific Device. This election is made without traverse. 
Applicant respectfully submits that claims 2, 4, 12, 14, 16, 18, 20, 22, 30, and 31 are readable on the elected invention II (Example VIII). 
Applicant cancels claims 24-29 without prejudice or disclaimer. Applicant reserves the right to file a Divisional Application directed to the subject matter of the non-elected claims 24- 29…"

In the Specification, Example VIII, Design Patient-Specific Device (see page 42, 3rd paragraph to page 48, 2nd paragraph) reads:
"Plan Device Fixation, 3.4… engineer decides how the device will be attached to the bone (e.g., the degree of press fit) based on quality of preserved bone… to enhance bone attachment… Design Device, 3.5… FEA mechanical simulations of tissues and the implant are used to optimize the interaction to provide best possible function and minimize stress shielding".


"Add Biomaterials, 6.7… biomaterials will be added to the orthopedic device. These biomaterials will stimulate bone growth and/or provide drug eluting functionality… these biomaterials will be stem cells and in others they will be antibiotics".

The MPEP reads:
"821 Treatment of Claims Held To Be Drawn to Nonelected Inventions [R-07.2015]… All claims that the examiner finds are not directed to the elected invention are withdrawn from further consideration by the examiner in accordance with 37 CFR 1.142(b)".
"1.142 Requirement for restriction… (b) Claims to the invention or inventions not elected, if not canceled, are nevertheless withdrawn from further consideration by the examiner by the election..."

Examiner's response: Applicant’s election "the second species/invention (Species II/Example VIII)… without traverse" is acknowledged. 
As to Applicant's argument "claims 2, 4, 12, 14, 16, 18, 20, 22, 30, and 31 are readable on the elected invention II (Example VIII)", claims 4, 14, 18, 22, 30, and 31 are withdrawn from further consideration, because they are not readable on the elected invention (Species II/Example VIII). Claims 4, 14, 18, 22, 30, and 31 are drawn to "design and manufacture of the implant includes incorporation of drugs…" or "implant designed and manufactured to include incorporation of drugs…", which is the non-elected invention Example X – "biomaterials will be added to the orthopedic device. These biomaterials will stimulate bone growth and/or provide drug eluting functionality… these biomaterials will be stem cells and in others they will be antibiotics" (emphasis added).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Philipp Lang, U.S. Patent 9055953 (see IDS dated 08/24/2018), discloses "components of the articular surface repair (e.g., the surface of the system that is pointing towards the underlying bone or bone marrow) can be porous or porous coated. A variety of different porous 
Randal Betz, U.S. Pre–Grant publication 20070276501 (see IDS dated 08/24/2018), discloses '[0059] The term "match" means to take on a shape that corresponds to target local (bone) structure interfaces. For example, for a replacement intervertebral disc, the superior and/or inferior surfaces can be fabricated to have local depressions and rises that mimic that of the excisable natural bone in a manner that engages and accepts the irregularities of adjacent local bone to provide a more natural stable position and/or that can provide increased contact area between the implant and adjacent bone structure t to improve load distribution and increase durability of the device and the bone over standardized surfaces of conventional devices'.
Eugene J. Alexander, U.S. Patent 7239908, discloses "database… for generating a movement pattern for the joint of the human wherein the database includes a collection of movement patterns of human joints, which patterns are organized and can be accessed by reference to characteristics such as type of joint, gender, age, height, weight, bone size… generating a movement pattern that most closely approximates a movement pattern for the human patient based on the characteristics of the human patient… correlating the movement pattern with the cartilage degeneration pattern" (see col. 10, line(s) 51-62).
Krause et al., U.S. Pre–Grant publication 20040039259 (see IDS dated 08/24/2018) , discloses "[0027] The computer assisted orthopedic surgery planner software of the present invention makes accurate surgical plans based solely on a number of two-dimensional renderings of the patient's bone geometry. The software takes into account the complex and inherently three-dimensional nature of bone deformities".
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		04/19/21Primary Examiner, Art Unit 2127